OPINION — AG — **** STATE DEPARTMENT OF HEALTH — COOPERATION OF PUBLIC HEALTH MATTERS **** IN THE ABSENCE OF ANY OVERRIDDING OR SUPERSEDING PROVISIONS IN THE OKLAHOMA CONSTITUTION OR THE OKLAHOMA STATUTES, THE PROVISIONS OF 63 O.S. 1969 Supp. 1-106 [63-1-106], AND 63 O.S. 1969 Supp. 1-105 [63-1-105], CAUSE THE STATE DEPARTMENT OF HEALTH OF THE STATE OF OKLAHOMA TO BE THE ONLY OFFICIAL AGENCY OF THE STATE OF OKLAHOMA POSSESSING THE LEGAL AUTHORITY TO COOPERATE ON PUBLIC HEALTH MATTERS, WHEN REQUIRED OR AUTHORIZED, WITH THE FEDERAL GOVERNMENT, OR ANY DEPARTMENT OR AGENCY THEREOF. CITE: OPINION NO. 68-121 (HOWARD O'BRYAN)